Exhibit 10.63

 

CONSENT TO SUBLEASE

 

Reference is made to that certain Lease dated June 28, 2004 and amended by First
Amendment to Lease dated April 30, 2007 (as amended, the “Prime Lease”), by and
between Broadway/Hampshire Associates Limited Partnership, a Massachusetts
limited partnership, as lessor (the “Lessor”), and Sonos, Inc., a Delaware
corporation, as lessee (the “Lessee”), regarding certain premises consisting of
approximately (i) 5,672 rentable square feet located on the 6th floor (the “6th
Floor Premises”) and (ii) 5,944 rentable square feet located on the 7th floor
(the “7th Floor Premises”) of the building (the “Building”) located at 201
Broadway, Cambridge, Massachusetts, all as more particularly described in the
Prime Lease (the “Prime Lease Premises”).

 

Reference is also made to that certain Sublease (the “Sublease”) of even date
herewith, between Lessee, as Sublandlord, and Radius Health, Inc., a Delaware
corporation, as.  subtenant (the “Subtenant”), made with respect to the 6th
Floor Premises (as used hereinafter, the “Subleased Premises”).

 

Lessor hereby grants its consent to the Sublease on the following terms and
conditions:

 

1.                                       Lessee and Subtenant hereby represent
and warrant that attached hereto as Exhibit A is a true, correct and complete
copy of the Sublease, and that the Sublease constitutes the entire agreement of
Lessee and Subtenant with respect to the matters therein described.  Lessee and
Subtenant agree that the Sublease will not be modified or amended in any way
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld or delayed.  Lessee and Subtenant represent and warrant to
Lessor that no compensation or consideration of any kind for the use of the
Subleased Premises other than as set forth in the Sublease has been or will be
paid by Subtenant to Lessee in connection with the Sublease.

 

2.                                       Lessor grants its consent to the use of
the Subleased Premises by Subtenant for the uses as allowed by the Prime Lease
and no other use.  Lessor does not hereby consent to any future expansion of the
Subleased Premises by Subtenant or to any extension, renewal or other extension
of the term of the Sublease, notwithstanding anything in the Sublease to the
contrary.

 

3.                                       This Consent to Sublease shall in no
way release Lessee from any of its covenants, agreements, liabilities and duties
under the Lease, all of which Lessee agrees it remains responsible for paying or
performing as the case may be, including, without limitation, the payment for
all rent and other sums now and/or hereafter becoming payable thereunder. 
Nothing herein shall be treated as a waiver or release of Lessee’s obligation to
obtain Lessor’s consent to any further or future subletting or assignment.

 

4.                                       Except to the extent otherwise provided
in this Consent to Sublease, Subtenant shall pay all amounts due from Subtenant
to Lessee pursuant to the Sublease, to Lessee in accordance with the terms of
the Sublease.  Lessee agrees to remit to Lessor fifty percent (50%) of the
excess of the Base Rent (as such terms defined in the Sublease) paid by
Subtenant to Lessee.  Lessee and Subtenant each hereby acknowledge and agree
that upon notice from Lessor to Subtenant that Lessee is in default of its
obligations to Lessor under the Lease, Subtenant shall

 

--------------------------------------------------------------------------------


 

thereafter pay any monies due under the Sublease directly to Lessor, and Lessee
hereby directs Subtenant to abide by any such direction from Lessor.

 

5.                                       Lessee hereby assigns to Lessor, as
security for the timely payment and performance of Lessee’s obligations under
the Lease, all Lessee’s rights in the Sublease and all supporting obligations
arising out of the Sublease (collectively, the “Rights”), such Rights being
subject to the provisions of Paragraph 4 above; provided, however, that unless
and until there is a Lessee default under the terms of the Lease that remains
uncured after any applicable notice or cure period, if any (an “Uncured
Default”), Lessee shall be entitled to a revocable license entitling it to
exercise the Rights, subject to the provisions of Paragraph 4 above.  Lessee
represents to Lessor that: (i) Lessee is the sole owner of all the Rights; (ii)
except in favor of Lessor, there have not been and will not be any other grants
of security interests in the Rights; and (iii) upon request of Lessor, Lessee
shall execute and deliver such financing statements and other documents as
Lessor may reasonably request to (a) evidence, confirm and perfect the security
interests granted hereby, and/or (b) after an Uncured Default, to exercise any
of the Rights and/or realize upon the collateral affected by the security
interests granted hereby.  Any breach of the foregoing representations shall be
deemed an Uncured Default.  The foregoing shall not obligate Lessor to pay or
perform any of Lessee’s obligations arising out of the Sublease.

 

6.                                       Subtenant has read and understands the
terms of the Lease, which is attached to and incorporated in the Sublease, and
agrees that the Sublease is, in all respects, subject to and subordinate to the
Lease.  If, at any time prior to the expiration of the term of the Sublease, the
Lease shall terminate or be terminated for any reason, Subtenant shall, at the
election and upon written demand of Lessor, in Lessor’s sole discretion, attorn
to Lessor upon the terms and conditions of the Sublease for the remainder of the
term of the Sublease, except only that, as concerns Lessor, no security deposit
or advance rent shall be deemed to have been paid unless and until, if at all,
such funds are actually paid to Lessor.  If, upon the termination of the Lease,
Lessor elects to recognize the terms of the Sublease, Lessor shall not be liable
for any prior default of Lessee under the Sublease.  The foregoing provisions of
this paragraph shall: (i) control notwithstanding that otherwise, and as a
matter of law, the Sublease would be deemed to terminate upon the termination of
the Lease; and (ii) be self-operative upon Lessor’s notice to Subtenant of its
election to recognize the Sublease, and no further instrument shall be required
to give effect to said provisions.  If Lessor shall not make such written
demand, the Sublease shall terminate upon the termination of the Lease, and the
Subtenant shall immediately vacate and surrender possession of the Subleased
Premises.  Upon Lessor’s demand, Subtenant shall execute document(s) in
confirmation of the foregoing provisions of this paragraph, in form reasonably
satisfactory to Lessor, acknowledging such attornment and setting forth the
terms and conditions of its tenancy.

 

7.                                       Except to the extent expressly set
forth herein, this Consent to Sublease shall not (a) modify, waive, impair or
affect any of the covenants, agreements, terms, provisions or conditions in the
Lease, (b) waive any breach thereof, or any rights of Lessor against any party
liable or responsible for the performance thereof, or (c) enlarge or increase
Lessor’s obligations under the Lease.

 

2

--------------------------------------------------------------------------------


 

8.                                       Lessee and Subtenant agree that Lessor
is not responsible for the payment of any commission or fees in connection with
this transaction and they each jointly and severally agree to indemnify and hold
harmless Lessor from and against any claims, liabilities, losses or expenses,
including reasonable attorneys’ fees, incurred by Lessor in connection with any
claims for commissions or fees by any broker or agent in connection with this
transaction.

 

9.                                       Notwithstanding anything in this
Consent to Sublease to the contrary, Lessor may directly enforce Subtenant’s
obligations under the Sublease if Subtenant’s failure to perform such
obligations causes Lessee to fail to perform its obligations under the Lease. 
At any time following thirty (30) days’ prior notice to each of Lessee and
Subtenant (except in cases of emergency, noncompliance with laws, or health
hazards as determined by Lessor when no notice shall be required), Lessor may
(but shall not be obligated to) cure any default by Subtenant under the
Sublease, and whenever Lessor so elects, all reasonable costs and expenses
incurred by Lessor, including reasonable attorneys’ fees, in curing a default
shall be paid by Lessee to Lessor as additional rent on demand, together with
interest thereon, from the date of payment by Lessor to the date of
reimbursement by Lessee, at the rate provided in the Lease.  In no event shall
Subtenant have an independent right to enforce Lessor’s obligations under the
Lease, nor shall Subtenant be subrogated, to the rights of Lessee to enforce
Lessor’s obligations under the Lease.

 

10.                                 Subtenant agrees, from time to time, upon
not less than ten (10) days’ prior written request by Lessor, to execute,
acknowledge and deliver to Lessor a statement in writing addressed to such party
as Lessor shall designate in its notice to Subtenant, certifying that the
Sublease is unmodified and in full force and effect and that Subtenant has no
defenses, offsets or counterclaims against its obligations to pay the rent and
other amounts due under the Sublease and to perform its other covenants under
the Sublease (or, if there have been any modifications that the same is in full
force and effect as modified and stating the modifications and, if there are any
defenses, offsets, counterclaims or defaults, setting them forth in reasonable
detail), the dates to which the rent and other amounts due under the Sublease
have been paid, a statement that Lessee is not in default under the Sublease (or
if in default, the nature of such default, in reasonable detail), and any
additional information reasonably requested by Lessor.  Any such statement
delivered pursuant to this paragraph may be relied upon by any prospective
purchaser or mortgagee of the Premises.

 

11.                                 Any notice required or permitted to be given
under the Sublease shall also be delivered to Lessor, in the same manner of the
notice to Lessee or Subtenant, as the case may be, addressed as follows:

 

Broadway Hampshire Associates Limited Partnership

c/o The Davis Companies

One Appleton Street

Boston, Massachusetts 02116

Attn: Jonathan G. Davis

 

3

--------------------------------------------------------------------------------


 

with copy to:

 

Broadway Hampshire Associates Limited Partnership

c/o The Davis Companies

One Appleton Street

Boston, MA

Attn: General Counsel

 

12.                                 This Consent to Sublease may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any change is sought.

 

13.                                 Subtenant shall name Lessor, Lessor’s lender
and Lessor’s management company for the Building (of which Lessor provides
Subtenant written notice) as additional insureds on all liability policies and
shall deliver certificates of such insurance to Lessor: (i) before taking
possession of the Subleased Premises under the Sublease; and (ii) thereafter as
necessary to evidence the continued existence of insurance, with any new
certificate being delivered to Lessor not later than ten (10) days’ prior to the
expiration date for the coverage evidenced by the prior certificate.

 

14.                                 Any improvements to be made to the Subleased
Premises by Subtenant and/or Lessee shall be done in accordance with the Lease.

 

15.                                 Subtenant represents and warrants that it is
not listed, nor is it owned or controlled by, or acting for or on behalf of any
person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Lessor is restricted from doing business with (“OFAC List”).  Notwithstanding
anything to the contrary herein contained, Subtenant shall not permit the
subleased Premises or any portion thereof to be used, occupied or operated by or
for the benefit of any person or entity that is on the OFAC List.  Subtenant
shall provide documentary and other evidence of Subtenant’s identity and
ownership as may be reasonably requested by Lessor at any time to enable Lessor
to verify Subtenant’s identity or to comply with any legal requirement or
applicable laws.  Subtenant agrees that breach of the representations and
warranties set forth in this paragraph shall at Lessor’s election be a default
under the Sublease for which there shall be no cure.  The provisions of this
paragraph shall survive the termination or earlier expiration of the Sublease.

 

16.                                 All covenants of Lessor and Lessee are
independent and all covenants, agreements, terms, provisions and conditions of
the Lease are hereby declared to be in full force and effect.  In the event of
any conflict between the terms of this Consent to Sublease and the Sublease, the
terms of this Consent to Sublease shall prevail.

 

17.                                 Lessee and Subtenant each represent and
warrant to Lessor that this Consent to Sublease has been duly authorized,
executed and delivered by and on behalf of such party and constitutes the valid,
enforceable and binding agreement of such party.

 

18.                                 This Consent may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

 

4

--------------------------------------------------------------------------------


 

[signatures on following page]

 

[remainder of this page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

Being duly authorized, witness our hands and seals as of this 19th day of
January 2011.

 

 

WITNESS:

 

LESSEE:

 

 

 

 

 

SONOS, INC.

 

 

 

Printed Name:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

SUBTENANT:

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

Printed Name:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS:

 

LESSOR:

 

 

 

 

 

BROADWAY/HAMPSHIRE

ASSOCIATES LIMITED PARTNERSHIP

/s/ Jean Della Piana

 

 

Printed Name: Jean Della Piana

 

By:

BROHAM CORP.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Davis

 

 

 

Jonathan Davis, its President

 

6

--------------------------------------------------------------------------------


 

Being duly authorized, witness our hands and seals as of this 14th day of
January 2011.

 

 

WITNESS:

 

LESSEE:

 

 

 

 

 

SONOS, INC.

/s/ Deborah J. Heer

 

 

Printed Name:  Deborah J. Heer

 

 

 

 

By:

/s/ Craig A. Shelburne

 

 

 

Name:

Craig A. Shelburne

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

WITNESS:

 

SUBTENANT:

 

 

 

 

 

RADIUS HEALTH, INC.

/s/ Antonia Harvery

 

 

Printed Name:  Antonia Harvey

 

 

 

 

By:

/s/ B. N. Harvey

 

 

 

Name:

B. N. Harvey

 

 

 

Title:

CFO

 

 

 

 

 

 

 

WITNESS:

 

LESSOR:

 

 

 

 

 

BROADWAY/HAMPSHIRE

ASSOCIATES LIMITED PARTNERSHIP

/

 

 

Printed Name:

 

By:

BROHAM CORP.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jonathan Davis, its President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASE

 

7

--------------------------------------------------------------------------------